Title: To Thomas Jefferson from Samuel Harrison Smith, 6 April 1821
From: Smith, Samuel Harrison
To: Jefferson, Thomas


            Dear Sir
            Sidney,
              April 6. 1821.
            
          Mr Bernard Barton, son and only surviving child of Dr B. S .Barton, so well known to you, I believe, personally, as well as by his literary researches, is on the eve of embarking for Europe, through the greater part of wch. he means to travel. Being ambitious of having letters from you to some of your distinguished friends, and especially to M. La Fayette, I am emboldened, from my friendship to the father and a knowledge of your kindness, to ask the favor of a letter of introduction to that illustrious man, whose rare virtues have placed him among the first of mortals. Could the favor be extended, by letters to Count Lacepede, the Abbe Greserie (old correspondents of Dr. Barton) or any others, I am sure Mr Barton will feel grateful. I have myself but recently become acquainted with him; but the letters of my friends in Philada give every assurance of his merit, and his manners are those of a gentleman accustomed to good society. As he thinks of embarking in about a fortnight, he wod wish to receive any letters you may give him at an early day, and which, if sent to me, I will take care to transmit to him.Although it is long since we have heard  direct from you, we have very often thought of you, and sketched, in our imaginations, the picture of that felicity, which, I trust, you continue to enjoy with the least alloy that is incident to human life. I have rejoiced to learn that your health is restored, without wch. the proudest intellectual gifts are so insufficient to insure happiness.It is now twelve years since, ceasing to be an actor, you have been a spectator of the active scenes of life; and have been thence the  better able  to test the accuracy of those great principles which divide our species, and of the best means for their accomplishment. In attempting myself to make this estimate, I have often said to myself what is the award of Mr Jefferson’s judgment on this or that particular point.  Not that I have any diffidence in those respects in my own opinions, which, on the whole, are those of my youth; but because I know  no one whose experience better qualifies him to sit in judgment on those great points. The cause of liberty and happiness is beyond all question generally advancing: but is it progressing in this country, and will not its frail purity and prevalence depend greatly, if not altogether, on us? Is the state of public opinion sound, or is there not a dangerous security founded on specious allitions that cannot endure; in other words, can a free country maintain its distinctive character without strong lines of party, springing, not from hostilities of ins and outs, but from the difference that eternally must subsist between virtue and vice, between luxury and simplicity, between patronage and patriotism, between a government that is the servant, and one that is the master of the people? These are momentious topics  I fear, upon them, although our government  people are the best in the world, we have fallen into some errors. But these are endless topics, and I will not further intrude upon your time.Mrs Smith unites with me in tendering her most cordial and respectful remembrances.I am with great respect Yo. obt. st.
            
          Sam. Smith